Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “the first disaster information” in line 2 and “the second disaster information” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation “the first disaster information” in line 1 and “the second disaster information” in line 3.  There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Trepagnier et al. (US 2010/0106356 A1) in view of Sun et al. (US 2019/0202467 A1), Moussavian et al. (US 2014/0012978 A1), and Miller et al. (US 2017/0327104 A1).
As to claims 1, 9, Trepagnier teaches a self-driving ([180]; [5]-[8]) vehicle, comprising the well-known (Working Vehicle: A 2005 Ford Escape Hybrid.TM. – [64], a commercially available Advanced Electronic Vehicle Interface Technology (AEVIT) "drive-by-wire" system from Electronic Mobility Controls (EMC) to physically control the car. The AEVIT system uses redundant servos and motors to turn the steering wheel, switch gears, apply throttle, and apply brake. This commercially available solution from EMC Corporation includes actuators and servos mounted on the steering column, brake pedal, throttle wire, emergency brake, and automatic transmission. It is also able to control the vehicle's turn signals and ignition. By using electronic driving aid control systems, all aspects of the vehicle are controlled via one fully integrated system, reducing overall complexity and eliminating points of failure. – [65]) claimed features of: a drive power source (electric engine and/or gas engine, [64]), a transmission (automatic transmission, [65]) installed in a power transmission path transmitting a torque all aspects of the vehicle are controlled – [65]) wherein the actuator includes a shift actuator changing a speed ratio of the transmission (Though “speed ratio” is not explicitly recited, switching gears and/or controlling all aspects of a transmission of a 2005 Ford Escape Hybrid having a hybrid drive system is well understood to inherently, if not obviously (see [64], [65] in view of MPEP 2144.01), involve a shift actuator changing a speed ratio of the transmission); and	Further teaches the self-driving vehicle comprising: an electric control unit including a microprocessor and a memory connected to the microprocessor (“an electric control unit including a microprocessor and a memory connected to the microprocessor” is taught throughout the broad disclosure of Trepagnier; at least The computer system performs a portion or all of the processing steps of the invention in response to the internal processor executing one or more sequences of one or more instructions contained in a memory. – [165), wherein the microprocessor is configured to perform controlling the actuator (see all aspects of the vehicle are controlled – [65], [180]),	However, “a communication unit configured to receive a disaster information, wherein the microprocessor is configured to perform controlling the actuator so as to evacuate the self-driving vehicle to a predetermined place when the disaster information is received by the communication unit, and controlling the shift actuator so as to increase the speed ratio of the transmission when the disaster information is received by the communication unit” is not explicitly disclosed.The communication systems 130 may receive important weather, traffic, and safety alerts from other vehicles, mobile devices, and organizations with the supported communication system 130. The ECU 105 may then use such gathered information to further determine whether the current or upcoming road conditions are dangerous and require the emergency autonomous driving mode to be engaged. – [45]; the assisted-driving vehicle may selectively determine whether or not to take control from the driver and revert from the non-emergency driving mode to the emergency autonomous driving mode. The assisted-driving vehicle may take over control from the driver when the assisted-driving vehicle detects certain environmental or road conditions that are dangerous and even likely to result in a vehicle collision. By way of example, such environmental conditions may include severe weather conditions (e.g., high speed winds, flash flooding, hurricanes, tornadoes, etc.), natural disasters (e.g., nearby fires, earthquakes, hurricanes, tornadoes, etc.), large crowds, extensive vehicular traffic, and the like. By way of another example, such road conditions that may make it difficult for the driver to maneuver the assisted-driving vehicle manually may include extensive road surface damage, large foreign objects placed in the middle of the road or highway, possibility of a likely collision with another vehicle or pedestrian, and the like.- [27]), wherein the microprocessor is configured to perform controlling the actuator so as to evacuate the self-driving vehicle to a predetermined place when the disaster information is received by the communication unit (The vehicle may override a standard  – [9]).	It would have been obvious to incorporate the teachings of Gordon into the system of Trepagnier to include a communication unit configured to receive a disaster information, wherein the microprocessor is configured to perform controlling the actuator so as to evacuate the self-driving vehicle to a predetermined place when the disaster information is received by the communication unit as described. The motivation being to improve occupant safety. 	However, neither of Trepagnier or Sun explicitly discloses “controlling the shift actuator so as to increase the speed ratio of the transmission when the disaster information is received by the communication unit”. 	In related inventions:	Moussavian teaches the motivation that more aggressive acceleration is desired during a case of emergency (The acceleration setting in computer on the vehicle may be increased to allow for more aggressive driving performance in case of emergency as determined by the system – [61]).	Further, Miller teaches increasing the speed ratio of the transmission may be performed to increase acceleration (At higher gear ratios or lower gears, the transmission transmits more torque at a higher engine speed to the drive axle – [16]).
As to claims 2, 10, the combination teaches wherein the self-driving vehicle is a hybrid vehicle including an internal combustion engine and a motor serving as the drive power source, the actuator includes a start actuator configured to start the internal combustion engine (Trepagnier: [64], [65]).	However, “controlling the start actuator so as to start the internal combustion engine when the disaster information is received by the communication unit during an inactivation of the internal combustion engine” may not be explicitly disclosed.	Even so:	Moussavian teaches the motivation that more aggressive acceleration is desired during a case of emergency (The acceleration setting in computer on the vehicle may be increased to allow for more aggressive driving performance in case of emergency as determined by the system – [61]).	Further, Trepagnier teaches starting the gas engine to provide extra horsepower (the gas engine starts automatically to provide extra horsepower – [64]).	It would have been obvious to incorporate the teachings of Moussavian and Trepagnier into the combination such that the start actuator be controlled to start the internal combustion engine when the disaster information is received by the communication unit during an inactivation of the internal combustion engine. The motivation being to provide better vehicle acceleration during emergency situations.
As to claims 8, 16, as best can be understood, the combination teaches wherein the first disaster information includes at least one of a tsunami information, a volcanic eruption information and a heavy the assisted-driving vehicle may selectively determine whether or not to take control from the driver and revert from the non-emergency driving mode to the emergency autonomous driving mode. The assisted-driving vehicle may take over control from the driver when the assisted-driving vehicle detects certain environmental or road conditions that are dangerous and even likely to result in a vehicle collision. By way of example, such environmental conditions may include severe weather conditions (e.g., high speed winds, flash flooding, hurricanes, tornadoes, etc.), natural disasters (e.g., nearby fires, earthquakes, hurricanes, tornadoes, etc.), large crowds, extensive vehicular traffic, and the like. By way of another example, such road conditions that may make it difficult for the driver to maneuver the assisted-driving vehicle manually may include extensive road surface damage, large foreign objects placed in the middle of the road or highway, possibility of a likely collision with another vehicle or pedestrian, and the like.- [27]).

Claims 3-7, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trepagnier, Sun, Moussavian, and Miller as applied to claim 3 above, and further in view of Gordon et al. (US 2017/0030725 A1).
As to claims 3, 11, the combination teaches wherein the disaster information includes a first disaster information and a second disaster information of types different from each other, the microprocessor is configured to perform switching a drive mode to a disaster drive mode when one of The communication systems 130 may receive important weather, traffic, and safety alerts from other vehicles, mobile devices, and organizations with the supported communication system 130. The ECU 105 may then use such gathered information to further determine whether the current or upcoming road conditions are dangerous and require the emergency autonomous driving mode to be engaged. – [45]; the assisted-driving vehicle may selectively determine whether or not to take control from the driver and revert from the non-emergency driving mode to the emergency autonomous driving mode. The assisted-driving vehicle may take over control from the driver when the assisted-driving vehicle detects certain environmental or road conditions that are dangerous and even likely to result in a vehicle collision. By way of example, such environmental conditions may include severe weather conditions (e.g., high speed winds, flash flooding, hurricanes, tornadoes, etc.), natural disasters (e.g., nearby fires, earthquakes, hurricanes, tornadoes, etc.), large crowds, extensive vehicular traffic, and the like. By way of another example, such road conditions that may make it difficult for the driver to maneuver the assisted-driving vehicle manually may include extensive road surface damage, large foreign objects placed in the middle of the road or highway, possibility of a likely collision with another vehicle or pedestrian, and the like.- [27], and the controlling including controlling the actuator in the disaster drive mode so as to move the self-driving vehicle to a predetermined evacuation place when the first disaster information is received by the communication unit (The vehicle may override a standard  – [9]).	However, “so as to stop the self-driving vehicle at a predetermined road shoulder when the second disaster information is received by the communication unit” may not be explicitly disclosed.	In a related invention, Gordon teaches so as to stop the self-driving vehicle at a predetermined road shoulder when the second disaster information is received by the communication unit ([53]).	It would have been obvious to incorporate the teachings of Gordon into the system of modified Tepagnier so as to stop the self-driving vehicle at a predetermined road shoulder when the second disaster information is received by the communication unit as described. The motivation being to more appropriately respond to emergency circumstances.
As to claims 4, 12, the combination teaches the invention according to claims 3, 11, respectively, further comprising a drive mode instruction portion configured to instruct one of a self-drive mode in which the self-driving vehicle is traveled to a predetermined destination by self-driving with a self-driving capability being valid and a manual drive mode in which the self-driving vehicle is traveled by manual-driving with a self-driving capability being invalid, wherein the microprocessor is configured to perform the switching including switching the drive mode to the self-drive mode when the self-drive mode is instructed by the drive mode instruction portion after the disaster information is received by the communication unit, switching the drive mode to the manual drive mode when the manual drive mode is instructed by the drive mode instruction portion after the disaster information is received by 
As to claim 5, 13, the combination teaches the invention according to claims 3, 11, respectively, further comprising a warning unit configured to warn an occupant of the self-driving vehicle when the disaster information is received by the communication unit, wherein the microprocessor is configured to perform the switching including switching the drive mode to the disaster drive mode when a predetermined time elapses from being warned by the warning unit with none of the self-drive mode and manual drive mode being instructed (Sun: [25], [62]).
As to claims 6, 14 the combination teaches the invention according to claims 3, 11, respectively, wherein the communication unit is configured to receive an information of the predetermined evacuation place in accordance with the first disaster information at a time of receiving of the first disaster information, and the microprocessor is configured to perform the controlling including controlling the actuator so as to move the self-driving vehicle to the predetermined evacuation place included in the information received by the communication unit when the first disaster information is received by the communication unit (Sun: The communication systems 130 may receive important weather, traffic, and safety alerts from other vehicles, mobile devices, and organizations with the supported communication system 130. The ECU 105 may then use such gathered information to further determine whether the current or upcoming road conditions are dangerous and require the emergency autonomous driving mode to be engaged. – [45]; the assisted-driving vehicle may selectively determine whether or not to take control from the driver and revert from the non-emergency driving mode to the emergency autonomous driving mode. The assisted-driving vehicle may take over control from the driver [27]; The vehicle may override a standard driving protocol when the vehicle is engaged in the emergency autonomous driving mode. In some instances, overriding standard driving protocol comprises the vehicle may override a current destination point determined by the driver and determines a new destination point. By way of example, the new destination point may include a hospital, a police station, an evacuation center, and a home. – [9]).
As to claims 7, 15, the combination teaches the invention according to claims 3, 11, respectively, further comprising a detecting portion configured to detect a road shoulder around the self-driving vehicle, wherein the microprocessor is configured to perform the controlling including controlling the actuator so as to stop the self-driving vehicle at the road shoulder detected by the detecting portion when the second disaster information is received by the communication unit (Gordon: [53]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        



/JONATHAN M DAGER/Primary Examiner, Art Unit 3663